DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 11-21 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of detecting anomalous behavior in network traffic by detecting entropy.
In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
US 20190347418 A1, which discloses a system and method for protection against ransomware attacks.
US 20180077180 A1, which discloses bot detection system based on deep learning.

US 9805193 B1, which discloses examining for entropy in requests from clients.
US 20070245420 A1, which discloses a method and system for user network behavioral based anomaly detection.
US 20200259861 A1, which discloses identifying and classifying community attacks.
US 20160308858 A1, which discloses authentication of a client device based on entropy from a server or other device.
US 10715533 B1, which discloses remediation for ransomware attacks on cloud drive folders.
US 20190109870 A1, which discloses ransomware detection and intelligent restore.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446